Citation Nr: 1528922	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with duodenal ulcer and irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system (Virtual VA).

This matter was remanded by the Board in June 2014.

In a March 2015 rating decision, the Appeals Management Center granted service connection for duodenal ulcer and irritable bowel syndrome, and evaluated those disabilities with the Veteran's service connected gastroesophageal reflux disease (GERD).  As a single evaluation has been assigned for all three service-connected disabilities, the initial disability rating for all three service-connected disabilities is currently before the Board.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its June 2014 remand, the Board instructed the AOJ to obtain all VA and non-VA treatment records identified by the Veteran regarding his GERD and any disabilities the Veteran claimed were related to his GERD.  In a January 2015 statement, the Veteran indicated that he has received treatment at the Lincoln VA Medical Center (VAMC), as well as the Grand Island VA clinic since 2009.  The Veteran also reported treatment in 2009 at the Omaha VAMC, as well as at a clinic at the Offutt Air Force Base.  On remand, the AOJ should ask the Veteran to clarify whether the treatment he received at a clinic at Offutt Air Force Base was after his separation from active duty service, and if so, the AOJ should make appropriate efforts to obtain those treatment records.  Further, the evidentiary record currently does not contain any VA treatment records dated from the Veteran's separation from active duty service in November 2009 until April 2011, or between May 2012 and September 2013.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Board also finds that clarification is needed regarding the January 2015 VA examination report.  The January 2015 VA examiner stated that the Veteran experiences pyrosis, reflux, and regurgitation due to his GERD, but did not indicate the frequency of such symptoms.  Further, the VA examiner reported the Veteran experiences sleep disturbance caused by esophageal reflux, nausea, and vomiting, but only indicated the frequency of these symptoms as four or more times per year.  The Veteran has also reported suffering from substernal pain in his June 2011 notice of disagreement and upon VA examination in November 2009, and mid epigastric pain is noted in a January 2012 letter from Dr. B.K.B., but the January 2015 VA examiner did not address whether any such pain is present.  The Veteran and his wife, as well as a private physician, have also reported the Veteran experiences frequent belching as well as trouble swallowing due to his GERD, however the January 2015 VA examiner did not address such symptoms.  See January 2013 videoconference hearing testimony; January 2012 Dr. B.K.B. letter; June 2011 Dr. S.M. letter.  

Further, the January 2015 VA examination report is unclear as to the frequency with which the Veteran suffers from diarrhea due to his irritable bowel syndrome.  In the Veteran's reported history in the Esophageal Conditions Disability Benefits Questionnaire (DBQ), it appears the Veteran reported only two-to-three bouts of diarrhea in 2011 to 2012.  In the medical history section of the Intestinal Conditions DBQ, the examiner stated the Veteran reported soft diarrhea two-to-three times per week.  However, in the "Signs and symptoms" section, the VA examiner stated the Veteran suffers diarrhea two-to-three times per day, but that it did not significantly affect his work, and that the Veteran does not suffer abdominal distress.  The Veteran testified at his January 2013 videoconference hearing that he sometimes has three or four bowel movements per day.  

Finally, the Veteran and his wife testified at the January 2013 videoconference hearing that the Veteran had recently been diagnosed with anemia.  Upon VA examination in January 2015, the VA examiner stated the Veteran had no signs or symptoms of a duodenal ulcer, but did not address the Veteran's anemia diagnosis, or whether it may be related to the duodenal ulcer.  

On remand, the Veteran should be afforded a new VA examination with an appropriate examiner to determine the nature, frequency, and severity of all of the Veteran's reported symptoms associated with his GERD, duodenal ulcer, and irritable bowel syndrome.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to clarify whether he received treatment from a clinic at the Offutt Air Force Base for his gastrointestinal symptoms before or after his retirement from active duty service in 2009.  If the Veteran indicates he received treatment after his separation from service, the AOJ should undertake appropriate development to obtain those outstanding treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all of the Veteran's outstanding VA treatment records, to include from the Omaha VAMC, Lincoln VAMC, and Grand Island VAMC and/or clinic, dated from November 2009 through April 2011, May 2012 through September 2013, and from December 2014 to present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected GERD, duodenal ulcer, and irritable bowel syndrome.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should conduct an interview of the Veteran, as well as any tests and studies deemed necessary.  All subjectively reported symptoms and functional impairment should be reported.  

The examiner should also provide the following information:

a) Regarding the Veteran's GERD, the examiner should address the frequency and severity of all of the Veteran's reported symptoms, to include: pyrosis, reflux, regurgitation, sleep disturbance, nausea, vomiting, belching, trouble swallowing, and pain.

The examiner is asked to address the Veteran and his wife's January 2013 testimony regarding the Veteran's symptoms, as well as the January 2012 letter from Dr. B.K.B. letter, and June 2011 letter from Dr. S.M.

b) Regarding the Veteran's irritable bowel syndrome, the examiner should clarify all the frequency and severity of all of the Veteran's symptoms.  Specifically, the examiner should indicate the frequency with which the Veteran suffers diarrhea, and address the discrepancies between the Veteran's January 2013 testimony, and within the January 2015 VA examination report.  The examiner should also discuss the frequency of any abdominal distress.

c) Regarding the Veteran's duodenal ulcer, the examiner should address whether anemia is currently manifested, or has been manifested at any time since November 2009.  The examiner is asked to address the January 2013 testimony of the Veteran and his wife that he had recently been diagnosed with anemia.  The examiner is also asked to address the Veteran's reported epigastric pain.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report complies with the Board's remand instructions.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

